11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
 
In the Interest of
W.W.S., II, a child
No. 11-01-00206-CV  --  Appeal from Taylor County
 
Wright
Singleton, who is appellant in this case, has filed in this court a motion to
dismiss the appeal.  The motion requests
that this appeal Abe
dismissed@ because appellant Ano longer wishes to process the appeal.@  The
motion is granted.  See TEX.R.APP.P.
42.1.  
The appeal
is dismissed.  
 
PER CURIAM
 
November 30, 2001
Do not publish.  See
TEX.R.APP.P. 47.3(b).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.